Exhibit 10.7
EMPLOYMENT AGREEMENT

     
Parties:
  GSI Commerce, Inc.,
 
  a Delaware corporation (“Employer”)
 
  935 First Avenue
 
  King of Prussia, PA 19406
 
   
 
  Christopher Saridakis (“Executive”)
 
   
Date:
  23 March 2010

Background: Employer, through its Global Marketing Services business, is a
provider of interactive marketing services, including brand development and
strategic account planning, user experience and creative design, interactive
marketing, e-mail marketing and data services, affiliate marketing, studio
services (photography and content development) and traditional media services.
(the “Business”). Employer desires to employ Executive, and Executive desires to
accept such employment, on the terms and conditions stated below (the
“Agreement”).
intending to be legally bound, and in consideration of the mutual agreements
stated below, Executive and Employer agree as follows:
1. Employment and Term. Employer hereby employs Executive, and Executive accepts
such employment, subject to all of the terms and conditions of this Agreement,
for a term beginning on Executive’s start date of actual employment with
Employer (“Start Date”) (which shall not be later than May 17, 2010) and ending
on the fifth annual anniversary of the Start Date, unless extended in writing by
Employer and Executive or sooner terminated in accordance with other provisions
hereof (the “Term”). Each period of 365 days (or 366 days in the case of a leap
year) beginning on the Start Date and each annual anniversary thereafter during
the Term shall be referred to as a “Term Year”.
2. Position and Duties.
2.1. Title and Responsibilities. During the Term, Executive will serve as Chief
Executive Officer, Global Marketing Services. In that capacity, Executive will
have supervision and control over, and responsibility for, the overall business,
affairs and management of the Business, and shall have such other duties and
responsibilities consistent with his position as may from time to time be
prescribed by Employer’s Chief Executive Officer, President and/or Chairman or
Employer’s Board of Directors.
2.2. Loyalty. Executive will devote all of his working time, energy, skill and
best efforts to the performance of his duties hereunder in a manner which will
faithfully and diligently further the business and interests of Employer;
provided, however, that Executive may devote a reasonable amount of time and
energy for industry organizations and activities and civic and charitable
activities.

 





--------------------------------------------------------------------------------



 



2.3. Reporting. Executive will report to, and be subject to the direction of,
Employer’s Chief Executive Officer or such other senior officer as Employer’s
Board of Directors or Chief Executive Officer may designate.
2.4. Policies and Practices. The employment relationship between the Parties
shall be governed by the policies and practices established by Employer and its
Board of Directors. Executive acknowledges that he has received and carefully
read and understood Employer’s Code of Business Conduct and other governing
policies, which will govern the terms and conditions of his employment with
Employer, along with this Agreement. In the event that the terms of this
Agreement differ from or are in conflict with Employer’s policies or practices
or Employer’s Code of Business Conduct, this Agreement shall control.
2.5. Location. Unless the Parties otherwise agree in writing, during the term of
this Agreement, Executive shall perform the services Executive is required to
perform pursuant to this Agreement at Employer’s principal executive offices,
which currently are located in King of Prussia, Pennsylvania; provided, however,
that Employer may from time to time require Executive to travel temporarily to
other locations in connection with Employer’s business.
3. Compensation, Benefits and Expenses.
3.1. Base Salary. Employer shall pay to Executive an annual base salary (“Base
Salary”) of Five Hundred Thousand Dollars ($500,000). Executive’s Base Salary
will be payable in accordance with Employer’s normal payroll practices, subject
to payroll deductions and required withholdings. The Base Salary shall be
prorated for any partial year of employment on the basis of a 365-day fiscal
year. During the Term, Executive shall not be eligible for annual salary
adjustments.
3.2. Annual Bonus. Executive shall be eligible to earn an annual bonus (“Bonus”)
equal to 100% of his Base Salary (“Target”) under Employer’s Leadership Team
Incentive Plan as set forth on the attached Exhibit A. The Target shall be
prorated for any partial year of employment on the basis of a 365-day fiscal
year.
3.3. Initial Stock Award. Upon commencement of the Term, Executive shall be
granted, under Employer’s 2005 Equity Incentive Plan (the “2005 Plan”) a
restricted stock unit award (the “Initial Stock Award”) having a fair market
value of $2,500,000 on the later of the Start Date or the date Employer’s Board
of Directors or Compensation Committee approves the Initial Stock Award. The
Initial Stock Award shall be governed by the terms and provisions of the 2005
Plan and shall be subject to similar restrictions as are contained in the stock
awards granted to other executives of Employer and as are set forth in
Executive’s Initial Stock Award agreement. The restricted stock units (“RSUs”)
subject to the Initial Stock Award will vest in accordance with the following
schedule; provided that the vesting will cease upon the termination of
Executive’s continuous service (as defined in the 2005 Plan) with Employer; and,
provided, further, that such vesting will be subject to acceleration as provided
in Section 4.6 hereof: twenty percent (20%) of the total number of RSUs subject
to the Initial Stock Award shall vest on each annual anniversary of the date of
grant of the Initial Stock Award, with all of the RSUs subject to the Initial
Stock Award becoming fully vested on the fifth annual anniversary of the date of
grant of the Initial Stock Award.

 

2



--------------------------------------------------------------------------------



 



3.4. Annual Stock Award. For each Term Year (excluding the First Term Year),
Executive shall be granted, under Employer’s 2010 Equity Incentive Plan (the
“2010 Plan”), a restricted stock unit or other equity award (the “Annual Stock
Award”). The Annual Stock Award shall represent shares of Employer’s common
stock equal to the lesser of (i) shares having a fair market value of at least
$500,000 on the date of grant, and (ii) 20,000 shares of Employer’s common
stock. The Annual Stock Award shall be governed by the terms and provisions of
the 2010 Plan and shall be subject to similar restrictions as are contained in
the stock awards granted to other executives of Employer and as are set forth in
Executive’s Annual Stock Award agreement. The Annual Stock Award will vest in
accordance with the following schedule; provided that the vesting will cease
upon the termination of Executive’s continuous service (as defined in the 2010
Plan) with Employer; and, provided, further, that such vesting will be subject
to acceleration as provided in Section 4.6 hereof: twenty-five percent (25%) of
the Annual Stock Award shall vest within 90 days before or after each annual
anniversary of the date of grant of such Annual Stock Award, with each Annual
Stock Award becoming fully vested within 90 days before or after the fourth
annual anniversary of the date of grant of such Annual Stock Award as may be
determined by Employer’s Board of Directors or Compensation Committee.
3.5. Long-Term Incentive Opportunity. Executive shall be eligible to earn
long-term incentive compensation under the Global Marketing Services Value
Appreciation Plan as summarized on the attached Exhibit B. The Global Marketing
Services Value Appreciation Plan will be issued under and be governed by the
terms and provisions of the 2010 Plan and will be documented promptly after this
Agreement is signed by both parties (as documented, the “Value Appreciation
Plan”).
3.6. Other Benefits. Executive shall be eligible to participate in any deferred
compensation, savings, health insurance, life insurance, group insurance,
disability insurance, pension, retirement and other benefit plans or programs of
Employer now existing, or established hereafter, and offered to similarly
situated employees of Employer, subject to the terms and provisions thereof.
Executive acknowledges that Executive’s participation in the employee benefit
plans or programs of Employer are subject to the terms and conditions of such
plan or programs and that Employer may change its plans or programs.
Notwithstanding the foregoing, Executive shall not be entitled to participate in
any equity incentive, stock option, or bonus plans or programs of Employer now
existing, or established hereafter, other than to the extent provided for in
Section 3.2 through Section 3.5 hereof.
3.7. Personal Time-off. Executive will be eligible for paid personal time-off in
accordance with Employer’s policy as in effect from time to time.

 

3



--------------------------------------------------------------------------------



 



3.8. Expenses. Employer shall reimburse Executive for all actual, ordinary,
necessary and reasonable expenses incurred by Executive in the course of his
performance of services hereunder. Executive will properly account for all such
expenses. Such reimbursement payments shall be made promptly, but in no event
later than December 31 of the calendar year following the year in which such
expense was incurred.
4. Termination. Executive’s employment with Employer shall be on an at-will
basis, such that either party may terminate the employment relationship at any
time, subject to the provisions set forth in this Section 4.
4.1. Termination by Death. If Executive dies, then this Agreement will terminate
immediately, and Executive’s rights to compensation and benefits hereunder will
terminate as of the date of death, except that Executive’s heirs, personal
representatives or estate will be entitled to (i) payment, within sixty
(60) days after Executive’s death, of any earned but unpaid portion of
Executive’s Base Salary and any other benefits accrued by Executive pursuant to
the benefit plans and programs of Employer up to the date of termination
(collectively, the “Accrued Obligations”), (ii) any benefits which are to be
continued or paid after the date of termination in accordance with the terms of
the benefit plans or programs of Employer, (iii) the portions of Executive’s
Initial Stock Award and Annual Stock Awards that have vested in accordance with
the terms of those awards and the 2005 Plan or the 2010 Plan, as applicable, as
of the date of Executive’s termination (the “Vested Stock Awards”), (iv) the
portions of the Value Appreciation Plan award that have vested in accordance
with the terms of that plan due to the passage of time (the “Time Vested Value
Appreciation Award”) and (v) the portions of the Value Appreciation Plan award
that have vested in accordance with the terms of that plan due to the
satisfaction of applicable performance goals, as of the date of Executive’s
termination (the “Performance Vested Value Appreciation Award”). Anything in
this Agreement or the Value Appreciation Plan to the contrary notwithstanding,
if termination occurs during the first twelve (12) months of the Term pursuant
to this Section 4.1, Executive shall forfeit his entire award under the Value
Appreciation Plan. In the event of a termination of Executive’s employment
pursuant to this paragraph, any right that Executive’s estate may have to
compensation and benefits under this Agreement shall terminate, except that
Executive’s estate shall be entitled to receive the payments and benefits
payable as set forth in this Section 4.1.

 

4



--------------------------------------------------------------------------------



 



4.2. Termination by Disability. If, as a result of disability (as defined in
Employer’s group long-term disability insurance policy then in force), Executive
is unable to perform the essential duties of his employment on a full-time
basis, Executive will continue to receive his Base Salary and the benefits and
personal time-off provided for in Sections 3.1, 3.6 and 3.7(to the extent
Executive continues to be eligible therefor under the terms of such benefit
plans or programs) for a period of one hundred eighty (180) days following the
Onset of Disability (as defined in this Section 4.2). Any amounts due to
Executive under this Section 4.2 will be reduced, dollar-for-dollar, by any
amounts received by Executive in lieu of compensation under any disability
insurance policy or plan provided to Executive and paid for by Employer. If
Executive’s inability to perform the essential duties of his employment on a
full-time basis continues for more than one hundred eighty (180) days after the
Onset of Disability or for periods aggregating more than one hundred eighty
(180) days during any twelve (12) month period, then Employer may, upon ten
(10) days prior written notice to Executive, terminate Executive’s employment.
In the event of a termination of Executive’s employment pursuant to this
paragraph, Executive’s right to compensation and benefits under this Agreement
shall terminate, except that Executive shall be entitled to (i) payment of the
Accrued Obligations within sixty (60) days after Executive’s termination of
employment, (ii) any benefits which are to be continued or paid after the date
of termination in accordance with the terms of the benefit plans or programs of
Employer, (iii) the Vested Stock Awards, (iv) the Time Vested Value Appreciation
Award and (v) the Performance Vested Value Appreciation Award. Anything in this
Agreement or the Value Appreciation Plan to the contrary notwithstanding, if
termination occurs during the first twelve (12) months of the Term pursuant to
this Section 4.2, Executive shall forfeit his entire award under the Value
Appreciation Plan. “Onset of Disability” means the first day on which Executive
is unable to perform the essential duties of his employment on a full-time basis
by reason of such disability.
4.3. Termination for Cause. Employer may, at any time, upon written notice to
Executive, terminate Executive’s employment, and Executive’s rights to
compensation and benefits hereunder, for Cause (as defined in this Section 4.3),
except that Executive will be entitled to (i) payment of the Accrued Obligations
within sixty (60) days after Executive’s termination of employment, (ii) any
benefits which are to be continued or paid after the date of termination in
accordance with the terms of the benefit plans or programs of Employer, and
(iii) the Vested Stock Awards. Anything in this Agreement or the Value
Appreciation Plan to the contrary notwithstanding, if Executive is terminated
pursuant to this Section 4.3, Executive shall forfeit his entire award under the
Value Appreciation Plan, including the Time Vested Value Appreciation Award and
the Performance Vested Value Appreciation Award.
“Cause” will exist if Employer’s Board of Directors or Compensation Committee in
good faith determines that (i) Executive is grossly negligent or engaged in
willful misconduct in the performance of his duties under this Agreement,
(ii) Executive is convicted of, or enters a plea of guilty or nolo contendere
to, a crime constituting a felony or any criminal offense involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof other than an automobile offense, or (iii) Executive breaches, in a
material respect, this Agreement or any written material agreement between
Executive and Employer or violates, in a material respect, Employer’s Code of
Business Conduct or any of Employer’s material policy statements.
Notwithstanding the foregoing, Cause shall only exist after (A) Employer
delivers written notice to Executive of its intention to terminate for Cause
within thirty (30) days after Employer has actual knowledge of the facts and
circumstances upon which Employer seeks to rely as a basis for its right to
terminate for Cause, (B) such notice sets forth in reasonable detail such facts
and circumstances and (C) in the case of clauses (i) or (iii), Executive has
failed to correct the acts, omissions or events set forth in Employer’s notice,
if such acts, omissions or events are reasonably capable of being corrected,
within thirty (30) days following delivery of Employer’s written notice of its
intention to terminate for Cause.

 

5



--------------------------------------------------------------------------------



 



4.4. Termination Without Cause. Employer may, upon thirty (30) days prior
written notice to Executive, terminate Executive’s employment, and Executive’s
rights to compensation and benefits hereunder, for any reason or no reason. If
Executive is terminated pursuant to this Section 4.4 within the first
twenty-four (24) months of the Term, Employer shall (i) continue to pay to
Executive his Base Salary in effect at the time of such termination, in
accordance with Employer’s normal payroll practices, for a period of twenty-four
(24) months, (ii) pay to Executive, at such time as bonuses are paid under
Employer’s Leadership Team Incentive Plan, a portion of his Bonus, if any, for
the year in which such termination occurs equal to the amount of that Bonus that
is determined by Employer’s Compensation Committee to be earned for the year
multiplied by a fraction in which the numerator is the number of days Executive
was employed by Employer during that year and the denominator is 365, (iii) the
Vested Stock Awards, (iv) the Time Vested Value Appreciation Award, (v) the
Performance Vested Value Appreciation Award, (vi) Executive shall be entitled to
continue to receive health and dental benefits under Employer’s health and
dental plans for a period of eighteen (18) following the date of termination at
the level in effect immediately prior to Executive’s date of termination,
(vii) payment of the Accrued Obligations within sixty (60) days following
Executive’s termination of employment, and (viii) any benefits which are to be
continued or paid after the date of termination in accordance with the terms of
the benefit plans or programs of Employer. If Executive is terminated pursuant
to this Section 4.4 after the first twenty-four (24) months of the Term,
Employer shall pay or provide to Executive the severance benefits set forth in
the immediately preceding sentence, except that the time periods set forth in
clause (i) shall be reduced to twelve (12) months. Subject to the provisions of
Section 4.9, such severance payments shall commence with the first payroll
period following the end of the maximum consideration and revocation period
under the Release required by Section 4.8 of this Agreement.
4.5. Resignation. Executive may, upon thirty (30) days prior written notice to
Employer, resign or terminate Executive’s employment with Employer, for any
reason Executive deems appropriate, in which case Executive will be entitled to
(i) payment of the Accrued Obligations within sixty (60) days after Executive’s
termination of employment,(ii) any benefits which are to be continued or paid
after the date of termination in accordance with the terms of the benefit plans
or programs of Employer, (iii) the Vested Stock Awards, (iv) if, but only if,
such termination occurs after the first thirty-six (36) months of the Term, the
Time Vested Value Appreciation Award, and (v) the Performance Vested Value
Appreciation Award. Anything in this Agreement or the Value Appreciation Plan to
the contrary notwithstanding, if such termination occurs during the first
thirty-six (36) months of the Term, Executive shall forfeit the Time Vested
Value Appreciation Award.
4.6. Termination By Employer Without Cause Following a Change in Control;
Resignation by Executive for Good Reason Following a Change in Control. If
within ninety (90) days before or seven hundred thirty (730) days following a
Change in Control (as defined below), Employer terminates Executive’s employment
without Cause or, upon written notice to Employer, Executive resigns for Good
Reason (as defined below), then (i) Executive will be entitled to the payments
and benefits described in Section 4.4 upon such termination or resignation, and
(ii) notwithstanding any contrary provision contained in any of Executive’s
outstanding Equity Awards (as defined below) or in any of Employer’s Equity
Plans (as defined below), all Equity Awards held by Executive shall immediately
become fully vested, all restrictions set forth in such Equity Awards related to
the passage of time and/or continued employment shall immediately lapse, all
option shares and other rights exercisable under such Equity Awards shall
immediately become fully exercisable, and Executive shall have continued
exercisability of each stock option and stock appreciation right held by
Executive (if any) for the remaining term of each such Equity Award.

 

6



--------------------------------------------------------------------------------



 



4.7. Definitions. For purposes of this Agreement, the following definitions
shall apply:
(a) “Change in Control,” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of Employer representing more than fifty percent (50%) of the
combined voting power of Employer’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction, covered by subsection
(ii) below. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur (A) on account of the acquisition of securities of Employer from
Employer by an investor, any Affiliate (as such term is defined in Rule 405 of
the Securities Act of 1933, as amended) thereof or any other Exchange Act Person
in a transaction or series of related transactions the primary purpose of which
is to obtain financing for Employer through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by Employer reducing the number of shares outstanding, provided that
if a Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by Employer, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;
(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) Employer and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of Employer immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
corporation, partnership, limited liability company or other entity (each an
“Entity”) in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of Employer immediately prior to such transaction;

 

7



--------------------------------------------------------------------------------



 



(iii) the stockholders of Employer approve or Employer’s Board of Directors
approves a plan of complete dissolution or liquidation of Employer, or a
complete dissolution or liquidation of Employer shall otherwise occur;
(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of Employer and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of Employer and its subsidiaries to
an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of Employer in
substantially the same proportions as their Ownership of the outstanding voting
securities of Employer immediately prior to such sale, lease, license or other
disposition; or
(v) individuals who, on the date of this Agreement, are directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
directors; provided, however, that if the appointment or election (or nomination
for election) of any new director was approved or recommended by a majority vote
of the Incumbent Board, such new director shall be considered a member of the
Incumbent Board, unless such new director’s initial assumption of office occurs
as a result of or in connection with either an actual or threatened election
contest (as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended) or other actual or
threatened solicitation of proxies or consents by or on behalf of an Entity
other than the Incumbent Board.
(b) “Equity Award” means any stock option, restricted stock award, restricted
stock unit or other equity incentive award of any type granted by Employer to
Executive, whether granted before, on or after the date of this Agreement, as
the same may be adjusted or converted as a result of any recapitalization, stock
dividend, spin-off or similar event; provided, however, that Equity Award shall
not include the Value Appreciation Plan or any equity or equity incentive award
or other award issued pursuant to that plan.
(c) “Equity Plan” means any stock option plan, restricted stock plan or other
equity incentive or equity compensation plan of Employer; provided, however,
that Equity Plan shall not include the Value Appreciation Plan.
(d) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) Employer or any Affiliate, (ii) any
employee benefit plan of Employer or any Affiliate or any trustee or other
fiduciary holding securities under an employee benefit plan of Employer or any
Affiliate, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of Employer in substantially the same proportions as their
Ownership of stock of Employer or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended) that, as of the date of this Agreement, is the Owner, directly
or indirectly, of securities of Employer representing more than fifty percent
(50%) of the combined voting power of Employer’s then outstanding securities.

 

8



--------------------------------------------------------------------------------



 



(e) “Own,” “Owned,” “Owner,” “Ownership” means that in relation to certain
securities, a person or Entity, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares voting
power, which includes the power to vote or to direct the voting, with respect to
such securities.
(f) “Good Reason” means the occurrence of one or more of the following events or
conditions, without Executive’s express prior written consent, provided that
following the occurrence of any such event or condition, Executive shall have
given Employer notice that he is resigning his employment with Employer due to
the occurrence of such event or condition and Employer shall not have corrected
the situation within ten (10) days after Executive gives such notice:
(i) a material reduction in Executive’s duties, positions, titles, offices,
authority or responsibilities relative to the duties, position, titles, offices,
authority or responsibilities in effect immediately prior to the Change in
Control; the assignment to Executive of any duties or responsibilities that are
substantially inconsistent with Executive’s duties, positions, titles, offices,
authority or responsibilities as in effect immediately before the Change in
Control; or any removal of Executive from or failure to reappoint or reelect
Executive to any of such positions, titles or offices in effect immediately
prior to the Change in Control; provided that any of the foregoing that result
solely from the fact that Employer is no longer a publicly traded and listed
company shall not by itself constitute Good Reason under this clause (i);
(ii) a material reduction in Executive’s Base Salary as in effect immediately
prior to the Change in Control;
(iii) a material reduction in Executive’s bonus or other cash incentive
compensation opportunity as in effect immediately prior to the Change in
Control; a material reduction or material negative change in Executive’s equity
award or other long-term non-cash incentive opportunities (the value of which is
measured as of the date of grant using a reasonable valuation methodology
consistently applied); or a material reduction or material negative change in
Executive’s benefits other than Base Salary, bonus or other cash and non-cash
incentive compensation as in effect immediately prior to the Change in Control;
provided that Good Reason shall not exist under this clause (iii) if, after a
Change in Control, Employer offers Executive a range of cash and non-cash bonus
and incentive opportunities and other benefits which, taken as a whole, are
comparable to the cash and non-cash bonus and incentive opportunities and other
benefits provided to Executive immediately prior to the Change in Control;
(iv) the failure of Employer to timely pay or provide to Executive any portion
of Executive’s compensation or benefits then due to Executive;
(v) a relocation of Executive’s principal place of employment that will result
in an increase of more than thirty (30) miles in Executive’s one-way commute as
compared to Executive’s one-way commute, prior to the Change in Control;

 

9



--------------------------------------------------------------------------------



 



(vi) any material breach by Employer of this Agreement or any material agreement
between Employer and Executive, including any indemnification agreement or
agreement relating to any Equity Award; or
(vii) the failure by Employer to obtain, before a Change in Control occurs, an
agreement in writing from any successors and assigns to all or substantially all
of the business or assets of Employer to assume and agree to perform this
Agreement unless otherwise assumed by such successors and assigns by operation
of law.
4.8. Release. Notwithstanding the foregoing, Executive will not receive any of
the payments set forth under Section 4, unless upon Executive’s termination of
employment Executive furnishes Employer with an effective waiver and release of
claims (the “Release”) in the form attached hereto as Exhibit “C” (or such other
form of Release as may be required by Employer) within the time period set forth
therein, but in no event later than forty-five (45) days following termination
of Executive’s employment.
4.9. Application of Section 409A. This Agreement shall be interpreted to avoid
any penalty sanctions under Section 409A of the Code. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A, then such benefit or payment shall be provided in
full at the earliest time thereafter when such sanctions will not be imposed.
For purposes of Section 409A of the Code, all payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” within the meaning of such term under Section 409A of
the Code, each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments. In no event shall
Executive, directly or indirectly, designate the calendar year of payment. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. Benefits payable under this Agreement will be subject to the
distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that
payment to Executive be delayed until six (6) months after separation from
service if Executive is a “specified employee” within the meaning of the
aforesaid Section of the Code at the time of such separation from service. If
Executive dies during the postponement period prior to the payment of postponed
amount, the amounts withheld on account of Section 409A of the Code shall be
paid to the personal representative of Executive’s estate within sixty (60) days
after the date of Executive’s death.

 

10



--------------------------------------------------------------------------------



 



4.10. Offset. To the extent permitted by law, Employer may deduct any amounts
Executive owes Employer at the time of Executive’s termination of employment
from any severance payments.
4.11. Parachute Payments. Anything in this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from Employer
pursuant to this Agreement or otherwise (a “Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion of the Payment, up to and including the total Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order: reduction of cash payments; cancellation of accelerated vesting of Equity
Awards; reduction of employee benefits. If acceleration of vesting of Equity
Award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of Executive’s Equity
Awards.
Employer shall appoint a nationally recognized independent accounting firm to
make the determinations required hereunder, which accounting firm shall not then
be serving as accountant or auditor for the individual, entity or group that
effected the Change in Control. Employer shall bear all expenses with respect to
the determinations by such accounting firm required to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to Employer
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by
Employer or Executive) or such other time as requested by Employer or Executive.
If the accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish Employer and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment.
Employer shall be entitled to rely upon the accounting firm’s determinations,
which shall be final and binding on all persons.
5. Procedure Upon Termination. As a condition to receiving any benefits under
this Agreement, upon termination of his employment, Executive must promptly
return to Employer all documents (including copies) and other materials and
property belonging to Employer, or pertaining to its business, including without
limitation client, customer and prospect lists, contracts, files, manuals,
letters, reports and records in his possession or control, no matter from whom
or in what manner acquired.

 

11



--------------------------------------------------------------------------------



 



6. Inventions. Executive will promptly and fully communicate to Employer, in
writing, all trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (collectively
referred to as “Inventions”), whether or not patentable or registrable under
copyright or similar statutes, which are made, conceived, reduced to practice or
learned by Executive, whether alone or jointly with others, at any time during
the term of Executive’s employment with Employer, which relate to the business
or operations of the Business or which relate to methods, designs, products or
systems sold, leased, licensed or under development by the Business (such
concepts, ideas and designs are referred to as “Employer Inventions”). Executive
acknowledges that Employer owns all right, title and interest in and to any and
all Employer Inventions (and all Proprietary Rights with respect thereto) and
hereby assigns and agrees to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to Employer (or to such third party as Employer may
direct) all of Executive’s right, title and interest in and to any and all
Employer Inventions (and all Proprietary Rights with respect thereto). Executive
acknowledges that all original works of authorship which are made by Executive
(solely or jointly with others) within the scope of Executive’s employment and
which are protectable by copyright are “works made for hire,” pursuant to United
States Copyright Act (17 U.S.C., Section 101). Executive will, at Employer’s
expense, sign all documents and take such other actions as Employer may
reasonably request to confirm its ownership in Employer Inventions.
“Proprietary Rights” means all trade secret, patent, copyright, mask work and
other intellectual property rights throughout the world.
7. Nondisclosure. At all times during Executive’s employment with Employer and
thereafter, except with the express prior written consent of an executive
officer of Employer other than Executive or in connection with the proper
performance of services under this Agreement, Executive will not, directly or
indirectly, communicate, disclose or divulge to any Person, or use for the
benefit of any Person, any Proprietary Information or any Third Party
Information.
“Proprietary Information” means any and all confidential and/or proprietary
knowledge, data or information of the Business or Employer or its other
businesses, no matter when or how acquired. By way of illustration, but not
limitation, Proprietary Information includes (i) trade secrets, inventions, mask
works, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs and techniques (collectively referred to as “Inventions”); (ii) the
terms and details of contracts and arrangements with and proposals to clients of
the Business or Employer’s other businesses (“Clients”) and prospective Clients;
(iii) personal, financial and other information obtained from Clients’ customers
(“Customers”); (iv) non-public pricing information, vendor prices, buying and
pricing strategies and merchandise plans, including the terms of contracts and
arrangements with vendors; (v) promotional, marketing and advertising strategies
and plans, including the terms of contracts and arrangements relating to
promotions, marketing and advertising; (vi) non-public financial and statistical
information relating to the Business or Employer or its other businesses,
including budgets, financial and business forecasts, expansion plans and
business strategies; and (vii) information regarding the skills and compensation
of other employees of the Business or Employer or its other businesses. For
purposes of this Section 7, confidential information will not include any
information which was known to Executive prior to his employment by Employer,
which is now known by the general public or generally in the industry, which
becomes known by the general public or generally in the industry other than as a
result of a breach of this Agreement by Executive or which is independently
acquired by Executive.

 

12



--------------------------------------------------------------------------------



 



“Person” means any individual, sole proprietorship, joint venture, partnership,
corporation, association, cooperative, trust, estate, government body,
administrative agency, regulatory authority or other entity of any nature.
“Third Party Information” means any and all confidential or proprietary data,
knowledge and information received from third parties, including Clients,
prospective Clients and Customers, subject to a duty on Employer’s part to
maintain the confidentiality of such data, knowledge or information and to use
it only for certain purposes.
8. Non-Competition. Executive acknowledges that the Business is highly
competitive. Accordingly, for the longer of (i) one (1) year after the date of
the termination of Executive’s employment with Employer for any reason or
(ii) the period of time with respect to which Employer is paying Executive
severance or separation compensation (the “Restricted Period”), except with
Employer’s express prior written consent, Executive will not, directly or
indirectly, in any capacity, for the benefit of any Person:
(a) Communicate with or solicit any Person who, as of or during the one (1) year
prior to the termination of Executive’s employment with Employer, was an
employee, consultant, agent or representative of Employer or any of its
subsidiaries, or who, during the Restricted Period, becomes an employee,
consultant, agent or representative of Employer or any of its subsidiaries, in
any manner which interferes or might interfere with such Person’s relationship
with Employer or any such subsidiary, or in an effort to obtain any such
employee, consultant, agent or representative as an employee, consultant, agent
or representative of any other Person;
(b) Communicate with or solicit any Person who, as of or during the one (1) year
prior to the termination of Executive’s employment with Employer, was a client,
customer, or prospect of the Business, or who, during the Restricted Period,
becomes a client, customer, or prospect of the Business, in any manner which
interferes or which would be reasonably likely to interfere with such Person’s
relationship with the Business, or in an effort to obtain any such a client,
customer, or prospect as a client, customer, or prospect of any other Person
which conducts a business competitive with all or any material part of the
Business ; or
(c) Establish, own, manage, operate or control or invest in, or participate in
the establishment, ownership, management, operation or control of or investment
in, or be a director, officer, employee, agent or representative of, or be a
consultant to, any Person which conducts a business competitive with all or any
material part of the Business; provided, however, that ownership by Executive,
as a passive investment, of less than two percent (2%) of the outstanding shares
of capital stock of any corporation with one or more classes of its capital
stock listed on a national securities exchange shall not constitute a breach of
this paragraph.

 

13



--------------------------------------------------------------------------------



 



9. Consideration and Enforcement of Covenants. Executive expressly acknowledges
that the covenants contained in Sections 6, 7 and 8 of this Agreement
(“Covenants”) are a material part of the consideration bargained for by Employer
and, without the agreement of Executive to be bound by the Covenants, Employer
would not have agreed to enter into this Agreement. Executive acknowledges that
any breach by Executive of any of the Covenants will result in irreparable
injury to Employer for which money damages could not adequately compensate. If
there is such a breach, Employer will be entitled, in addition to all other
rights and remedies which Employer may have at law or in equity, to have an
injunction issued by any competent court enjoining and restraining Executive and
all other Persons involved therein from continuing such breach. The existence of
any claim or cause of action which Executive or any such other Person may have
against Employer will not constitute a defense or bar to the enforcement of any
of the Covenants. If Employer must resort to litigation to enforce any of the
Covenants which has a fixed term, then such term will be extended for a period
of time equal to the period during which a breach of such Covenant was
occurring, beginning on the date of a final court order (without further right
of appeal) holding that such a material breach occurred or, if later, the last
day of the original fixed term of such Covenant. If any portion of any Covenant
or its application is construed to be invalid, illegal or unenforceable, then
the other portions and their application will not be affected thereby and will
be enforceable without regard thereto. If any of the Covenants is determined to
be unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination will have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant will then
be enforceable in its reduced or limited form. Any breach of the Covenants
contained herein shall constitute a material breach of this Agreement and shall
discharge, to the extent not prohibited by applicable law, Employer from any and
all of its obligations to make payments or provide benefits under any provision
of this Agreement including Section 4 hereof.
10. Clawback. In the event that Employer’s Board of Directors or Compensation
Committee determines in good faith that the earlier determination as to the
valuation of the Business or the achievement of any performance targets
applicable to the payment of Executive’s Bonus or long-term incentive
compensation or awards under the Value Appreciation Plan (“VAP Compensation”)
under Section 3.2 or 3.5 hereof (the “Performance Targets”) was based on
materially incorrect data, and that in fact the Performance Targets had not been
achieved or had been achieved to a lesser extent than originally determined and
any Bonus (or portion thereof) or VAP Compensation (or portion thereof) paid or
issued would not have been paid or issued, given the correct data, then in each
such instance, Executive shall, at the request of Employer’s Board of Directors
or Compensation Committee, return or forfeit, as applicable, all or a portion
(but no more than one-hundred percent (100%) of any Bonus or VAP Compensation
paid to Executive based on such incorrect data. The amount to be recovered from
Executive shall be the amount determined by Employer’s Board of Directors or
Compensation Committee, by which the Bonus or VAP Compensation paid or issued to
Executive exceeded the amount that would have been paid or issued to Executive
based on the correct data. Any Employer common stock that was issued in
connection with VAP Compensation shall be forfeited and cancelled as provided by
Employer’s Board of Directors or Compensation Committee. However, if Executive
has disposed of such shares, the cash equivalent value of such shares on the
date Employer calculated the number shares owed shall be paid by Executive to
Employer upon notice from Employer as provided by Employer’s Board of Directors
or Compensation Committee.

 

14



--------------------------------------------------------------------------------



 



In the event that Employer’s Board of Directors or Compensation Committee
determines that Executive has, during the Term, committed an act or omission
that would have constituted Cause under this Agreement, Employer’s Board of
Directors or Compensation Committee, whether or not Executive was terminated
because of such act or omission, may require Executive to return or forfeit, as
applicable, any Bonus or VAP Compensation paid to Executive pursuant to
Sections 3.2 or 3.5 hereof. Any Employer common stock that was issued in
connection with VAP Compensation shall be forfeited and cancelled as provided by
Employer’s Board of Directors or Compensation Committee. If Executive has
disposed of shares issued to him in connection with VAP Compensation, the cash
equivalent value of such shares on the date Employer calculated the number
shares owed shall be paid by Executive to Employer upon notice from Employer as
provided by Employer’s Board of Directors or Compensation Committee.
11. No Mitigation. Executive shall not be required to mitigate the amount of any
payments and/or benefits under this Agreement by seeking other employment or
otherwise. The payments and/or benefits to be provided pursuant to Section 4
hereof shall not be reduced by any compensation or benefits payable or provided
to Executive as a result of employment by another employer after the date of
termination or otherwise[, except as set forth in Section 4.4 above]. The
specific arrangements referred to in this Agreement are not intended to exclude
any other payments and/or benefits which may be available to Executive upon a
termination of employment with Employer pursuant to any other agreement between
Employer and Executive.
12. Survival of Obligations. Notwithstanding anything to the contrary contained
herein, Section 3.8, Section 4.8 through Section 4.11, Section 5 through
Section 20, Section 22 and Section 23 of this Agreement shall survive any
termination of this Agreement and the termination of the Term. Payments and
benefits owed to Executive under Section 4 hereof shall survive the termination
of this Agreement to the extent provided for in Section 4.
13. Applicable Law. This Agreement will be governed by and construed in
accordance with the substantive laws (and not the choice of laws rules) of the
Commonwealth of Pennsylvania applicable to contracts made and to be performed
entirely therein. Each of the parties irrevocably consents to service of process
by certified mail, return receipt requested, postage prepaid, to the address at
which such party is to receive notice in accordance herewith. Each of the
parties irrevocably consents to the jurisdiction of the state courts in
Montgomery County, Pennsylvania and the federal courts in the Eastern District
of Pennsylvania in any and all actions between the parties arising hereunder.

 

15



--------------------------------------------------------------------------------



 



14. Notices. All notices, consents or other communications required or permitted
to be given under this Agreement must be in writing and will be deemed to have
been duly given (i) when delivered personally, (ii) three (3) business days
after being mailed by first class certified mail, return receipt requested,
postage prepaid, or (iii) one (1) business day after being sent by a nationally
recognized express courier service designated for next day delivery, postage or
delivery charges prepaid, to the parties at their respective addresses stated on
the first page of this Agreement. Notices may also be given by prepaid telegram,
facsimile or electronic mail and will be effective on the date transmitted if
confirmed within twenty-four (24) hours thereafter by a signed original sent in
the manner provided in the preceding sentence or if actual receipt is
acknowledged by the addressee. Either party may change its address for notice
and the address to which copies must be sent by giving notice of the new address
to the other party in accordance with this Section 14, provided that any such
change of address notice will not be effective unless and until received.
15. Prior Agreements. Executive represents to Employer (i) that there are no
restrictions, agreements or understandings whatsoever to which Executive is a
party which would prevent or make unlawful his execution of this Agreement or
his employment hereunder, (ii) that Executive’s execution of this Agreement and
Executive’s employment hereunder do not constitute a breach of any contract,
agreement or understanding, oral or written, to which Executive is a party or
which Executive is bound, and (iii) that Executive has full legal right and
capacity to execute this Agreement and to enter into employment by Employer.
16. Parties in Interest. This Agreement is for the personal services of
Executive and will not be assignable by either party without the express prior
written consent of the other party; provided, however, that Employer shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of Employer to assume and agree to perform this Agreement in the same
manner and to the same extent that Employer would be required to perform if no
such succession had taken place; provided, further, that no such assumption or
agreement by such successor shall relieve Employer of any of its obligations
under this Agreement. Subject to the provisions of Section 4 and this
Section 16, this Agreement will inure to the benefit of and bind each of the
parties hereto and the successors and assigns of Employer and the personal
representatives, estate and heirs of Executive. Because of the unique and
personal nature of Executive’s duties under this Agreement, neither this
Agreement nor any rights or obligations under this Agreement shall be assignable
by Executive.
17. Trade Secrets Of Others. It is the understanding of both Employer and
Executive that Executive shall not divulge to Employer and/or its subsidiaries
any confidential information or trade secrets belonging to others, including
Executive’s former employers, nor shall Employer and/or its affiliates seek to
elicit from Executive any such information. Consistent with the foregoing,
Executive shall not provide to Employer and/or its affiliates, and Employer
and/or its affiliates shall not request, any documents or copies of documents
containing such information.

 

16



--------------------------------------------------------------------------------



 



18. Advertising Waiver. Executive agrees to permit Employer and/or its
affiliates, and persons or other organizations authorized by Employer and/or its
affiliates, to use, publish and distribute advertising or sales promotional
literature concerning the products and/or services of Employer and/or its
affiliates, or the machinery and equipment used in the provision thereof, in
which Executive’s name and/or pictures of Executive taken in the course of
Executive’s provision of services to Employer and/or its affiliates, appear.
Executive hereby waives and releases any claim or right Executive may otherwise
have arising out of such use, publication or distribution.
19. Entire Understanding. This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous, oral or written, express or implied, agreements and
understandings.
20. Amendment and Waiver. This Agreement may not be amended, modified or
terminated unless in writing and signed by Executive and a duly authorized
representative of Employer other than Executive. No waiver with respect to this
Agreement will be enforceable unless in writing and signed by the party against
which enforcement is sought (which, in the case of Employer, must be a duly
authorized representative of Employer other than Executive). Neither the failure
nor any delay on the part of either party to exercise any right, remedy, power
or privilege under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or of any other right, remedy, power or
privilege, nor will any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence.
21. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall contribute one
and the same instrument.
22. Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
which most accurately represents the Parties’ intention with respect to the
invalid or unenforceable term or provision.
23. Section Headings, Interpretation, Construction. Any headings preceding the
text of any of the Sections or Subsections of this Agreement are inserted for
convenience of reference only, and will neither constitute a part of this
Agreement nor affect its construction, meaning, or effect. This Agreement has
been drafted by legal counsel representing Employer, but Executive has been
encouraged to consult with, and has consulted with, Executive’s own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and that any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first stated above.

              GSI COMMERCE, INC.        
 
           
By:
  /s/ Michael G. Rubin   /s/ Chris Saridakis    
 
 
 
Michael G. Rubin  
 
Chris Saridakis    
 
  Chairman and Chief Executive Officer        

 

18



--------------------------------------------------------------------------------



 



EXHIBIT A

Bonus Plan
The GSI Commerce Leadership Team Incentive Plan was filed as Exhibit B to GSI
Commerce, Inc.’s Definitive Proxy Statement on Schedule 14A filed with the
Securities and Exchange Commission on April 25, 2008, and is incorporated herein
by reference.

 

1



--------------------------------------------------------------------------------



 



EXHIBIT B

Long-Term Incentive Plan
A written exhibit summarizing the Global Marketing Services Value Appreciation
Plan is not attached to this agreement. The Global Marketing Services Value
Appreciation Plan will include the following terms:

  •  
Mr. Saridakis will receive a performance award under the GSI Commerce, Inc. 2010
Equity Incentive Plan.

  •  
The value of the award will be determined based on the change in value of the
GSI Commerce Marketing Services Business at the end of a 5 year performance
period. Award vesting will be contingent upon the Marketing Services Business’
achievement of bonus plan targets and upon Mr. Saridakis’ continued employment
during the performance period. The maximum value of the award is $30 million.

  •  
To the extent earned, GSI Commerce will have the option to settle the award in
cash and/or common stock.

 

2



--------------------------------------------------------------------------------



 



EXHIBIT C

RELEASE AND WAIVER OF CLAIMS
In consideration of the benefits and mutual agreements set forth in the
Employment Agreement, dated March 23, 2010 (the “Agreement”), between GSI
Commerce, Inc, (“Employer”) and Christopher Saridakis (“Executive”), to which
this form is attached, Executive, intending to be legally bound, agrees to the
following release and waiver (“Release and Waiver”):
In exchange for the consideration provided to Executive by the Agreement that
Executive is not otherwise entitled to receive and the other commitments of
Employer in the Agreement, Executive and his or her heirs, representatives,
agents and attorneys hereby generally and completely releases Employer and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct or
omissions occurring prior to Executive signing this Release and Waiver. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to Executive’s employment with Employer or the termination
of that employment; (2) all claims related to Executive’s compensation or
benefits from Employer, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in Employer;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the Pennsylvania Human Relations Law and
Religious Freedom Protection Act. Notwithstanding the foregoing, this general
release specifically excludes any and all claims that Executive may have in
regard to (a) any ongoing severance or employment obligations of Employer to
Executive under the Agreement or any other written agreement or arrangement
between Employer and Executive, including any bonus plan, benefit plan and other
agreement or arrangement, (b) any ongoing obligations of Employer to Executive
under any written stock option agreement, restricted stock award agreement,
restricted stock unit award agreement or other equity award agreement evidencing
an option or other equity award granted or awarded by Employer to Executive,
(c) any indemnification obligations of Employer to Executive as a former
director, officer and/or employee of Employer or any of its subsidiaries
pursuant to Employer’s certificate of incorporation or bylaws or any
indemnification or other written agreement, (d) any rights Executive may have
under any directors and officers liability insurance policy of Employer, and
(e) any rights Executive may have arising by virtue of his status as a
stockholder of Employer.

 

3



--------------------------------------------------------------------------------



 



Executive acknowledges that, among other rights, he or she is waiving and
releasing any rights he or she may have under ADEA, that this Release and Waiver
is knowing and voluntary, and that the consideration given for this Release and
Waiver is in addition to anything of value to which he or she was already
entitled as an executive of Employer. Executive further acknowledges that he or
she has been advised, as required by the Older Workers Benefit Protection Act,
that: (a) the release and waiver granted herein does not relate to claims under
the ADEA which may arise after this Release and Waiver is executed; (b) he or
she should consult with an attorney prior to executing this Release and Waiver;
(c) he or she has twenty-one (21) days in which to consider this Release and
Waiver (although he or she may choose voluntarily to execute this Release and
Waiver earlier); (d) he or she has seven (7) days following the execution of
this Release and Waiver to revoke his or her consent to this Release and Waiver;
and (e) this Release and Waiver shall not be effective until the eighth day
after he or she executes this Release and Waiver and the revocation period has
expired (the “Effective Date”).
This Release and Waiver, including any referenced documents, constitutes the
complete, final and exclusive embodiment of the entire agreement between
Employer and Executive with regard to the subject matter hereof. Executive is
not relying on any promise or representation by Employer that is not expressly
stated herein. This Release and Waiver may only be modified by a writing signed
by both Executive and a duly authorized officer of Employer.

                 
Date:
      By:        
 
 
 
     
 
Chris Saridakis    

 

4